/  U/Y                        PD-0070-15
          FILED IN                                   (Otf-fl/^^^ (\
                                                                (\ .COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                            V-\ |\ M\ ]]/               AUSTIN, TEXAS
                                                     I H "U IL^O^Transmitted7/16/20156:02:21 pm
        July 17, 2015                                I JWY^ AcC6pted 7/17/2°J4?:2^3cx^
                                    No. PD-0070-15            \nU                          ABELAcleSrk
   ABELACOSTA, CLERK                       T   ,              TV
                                           In the              v

                              Court of Criminal Appeals
                                   Of the State of Texas




        MOTION TO EXTEND TIME TO FILE APPELLANT'S PDR BRIEF




     TO THE HONORABLE JUSTICES OF SAID COURT:




           Now comes Donald Lynn Ramsey, Appellant in the above styled and

     numbered cause, and moves this Court to grant an extension of time to file

     appellant's brief, pursuant to Rule 38.6 of the Texas Rules of Appellate Procedure,

     and for good cause shows the following:

           1. This case is on appeal from the 242nd Judicial District Court of Swisher
                  County, Texas.

           2. The case below was styled the STATE OF TEXAS vs. DONALD LYNN
                  RAMSEY, and numbered B-4502-13-07.

           3. Appellant was convicted of Forgery, as a Felony offense.

           4. Appellant was assessed a sentence of five (6) years confinement in the
                  Institutional Division of TDCJ.


           5. Written Notice of appeal was given on June 30, 2014.
       6. The clerk's record was filed on August 25, 2014; the reporter's record was
             filed on August 25, 2014.

       7. The ruling of the Trial Court was overturned by the Seventh Court of
             Appeals by a Memorandum Opinion on December 17, 2014.

       8. The State filed for a Petition for Discretionary Review on January 29,
             2105.


       9. PDR was granted on May 13, 2015.

       10. State's Brief on the Merits for the PDR was filed on June 15, 2015.

       11. The Defense Brief on the Merits is presently due as of July 15, 2015.

       12. Appellant requests an extension of time of 2 days to complete the
             required Appellant's Brief.

       13. Appellant's Brief on the Merits is being filed contemporaneously with
             this motion as required by this Honorable Court's notice.

       9. No previous extension to file this brief has been filed.

       10. Defendant is currently incarcerated.

       11. Appellant relies on the following facts as good cause for the requested
             extension:


       Troy Bollinger was appointed to represent the Appellant in the present

case. Appellant's needed a brief additional time to directly correlate issues and

facts to State's contentions.
      Defense Brief is done and being filed today.


      Appellant's has received all the materials neededfor the appeal and has

resolved all issues satisfactorily. Movant requests an extension only to allow this

Honorable Court to receive the work already completed.


      12. This request is made not for the purpose of delay, but to see that justice
            is done.




      WHEREFORE, PREMISES CONSIDERED, Appellant prays that this

Court grant this Motion to Extend Time to File Appellant's Brief, and for such

other as the Court may deem appropriate.




                                       Respectfully submitted,


                                       By: /s/ TROY BOLLINGER


                                       Troy Bollinger



                                       State Bar ID Number: 24025819
                                       600 Ash Street
                                       Plainview, TX, 79072
                                       Telephone: 806-293-2618
                                       Facsimile: 806-293-8802
                                       troy@lanevbollinger.com
                                       Attorney for Appellant
                        CERTIFICATE OF SERVICE




      Pursuant to Tex. R. App. Pro. R. 9.5(a) & (e) and 68.11,1 certify that on or
before July 17, 2015, Appellate Counsel served a copy of the attached document to
the District Attorney's Office for Swisher County and the State's Assistant
Prosecuting Attorney, and mailed a copy to Appellant, Donald Ramsey.




                                   /s/Troy Bollinger .

                                  TROY BOLLINGER
                                     Counselfor the Appellant